Citation Nr: 1401899	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the April 2012 Substantive Appeal (VA Form 9), the Veteran requested a videoconference hearing at the RO.  In September 2013, the Veteran was notified that his hearing was scheduled for November 7, 2013.  

On the day of the hearing, the Veteran notified the RO that he would be unable to attend the hearing because he was on his way to the hospital.  See report of contact dated November 7, 2013.  The Veteran's representative also faxed a correspondence on November 7, 2013 requesting that the hearing be rescheduled.  A remand is therefore required.  The Board finds that the Veteran's failure to attend the scheduled hearing was for good cause and the motion to reschedule the hearing is granted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO.  Notify the Veteran of the date, time, and place of the hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


